Citation Nr: 1647323	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial disability rating for lumbar strain and thoracic scoliosis, presently rated as 10 percent disabling from February 1, 2010, the date of service connection, and as 20 percent disabling from June 26, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, among other things, granted service connection for a low back disability and assigned a 10 percent disability rating.  

In a subsequent November 2013 rating decision, the RO granted an increase to 
20 percent disabling for the service-connected low back disability, effective June 26, 2013.  As this did not constitute a maximum grant of the benefit sought on appeal, the entire period remains on appeal as characterized above.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When the evidence of record indicates that the severity of a disability may have increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In the instant matter, the Veteran's lower back disability was most recently evaluated in June 2013, roughly three-and-a-half years ago.  (See VVA, C&P Examination, 7/1/2013).  At that time, the Veteran was not found to have any radicular pain or other signs of radiculopathy despite private physical therapy records implying that he experienced radicular and/or other neurological symptoms in the lower extremities as early as 2012.  (See, e.g., VVA, Medical Treatment Record - Non-Government Facility, 4/15/13, p. 7; VVA, Medical Treatment Record - Non-Government Facility, 9/12/13, p. 11).  A review of the Veteran's more recent VA treatment records indicates that in October 2015, the Veteran was prescribed nightly medication for lumbar radiculopathy.  (See VBMS, CAPRI, 2/5/16, p. 6).

Under the applicable statutory rating guidelines, when evaluating disabilities of the thoracolumbar and cervical spine, associated objective neurologic abnormalities must also be separately evaluated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242, Note 1 (2015).  In light of the above, the Board finds that the evidence suggests that the Veteran may experience neurological symptoms associated with his low back disability which have not yet been evaluated.  At the very least, it indicates that the Veteran's low back disability may have worsened since his most recent VA examination.  As such, a new VA examination must be conducted which evaluates all possible symptoms of the Veteran's service-connected lumbar strain and thoracic scoliosis.  

Further, the Court in Correia found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The June 2013 examination did not address all of those measurements.

Additionally, updated VA treatment records should be associated with the record.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any pertinent VA treatment records related to the back from December 2012 to the present. 

2.  After obtaining the records, schedule the Veteran for a new VA examination to assess the present severity of his low back disability.  A complete copy of the record, including a copy of this remand should be made available to the examiner selected to conduct the examination.  All indicated studies should be performed and the results reported in detail.

The examiner should conduct a thorough examination of the Veteran and provide a record of orthopaedic manifestations, to include range of motion findings and whether ankylosis is present; all subjective and objective neurological manifestations associated with the service-connected low back disability; any evidence if intervertebral disc syndrome; and any incapacitating episodes.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If the examiner finds that the Veteran does not have any neurological manifestations associated with the service-connected low back disability, he or she should provide a detailed explanation of that conclusion supported by lay and medical evidence.  

3.  Thereafter, readjudicate the issue in light of all evidence of record.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



